Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 6472557 see abstract and col. 3 stating at line 63, col. 5 lines 62-col. 6 lines 5col. 6 lines 28-33, col. 6 lines 34-39 and col. 7 lines 17-36. 

With regard to claim 1 directed to 
a method for recycling waste polyester with continuous alcoholysis and transesterification comprising:
 material pretreatment: drying and deoxygenating waste polyester  material to obtain waste polyester as raw material;
First, applicants claim is broadly set forth and may be interpreted accordingly. Note for example that the step of “dewatering and deoxidizing” waste polyester material is inclusive of the general purging process performed in a vast amount of reaction processes. The process of preliminary purging of a reactants of moisture and oxygen before initiating a reaction process is well known and exhaustedly documented across various arts within the polymer art. For example, in USP 6472557, in col. 6 lines 34-39, the reference discloses that a purge stream 18 may be included on the depolymerization reactor 10 to remove nonvolatile components such as high boiling impurities and reaction by-products. The step of purging is often inclusive of removing oxygen and moisture from a system prior to or during a reaction process and would therefor read on applicants pretreatment step of dewatering and deoxidizing. 

-alcoholysis: the waste polyester raw material, an alcoholysis agent and

-an alcoholysis catalyst are continuously fed into a first alcoholysis tank in the melted state for a first alcoholysis to obtain a melt A, and then the melt A is continuously fed into a second alcoholysis tank for a second alcoholysis to obtain alcoholysis product, wherein the first alcoholysis tank and the second tank alcoholysis tank are connected in series;
Note col. 3 stating at line 63, USP 6472557 discloses that In another embodiment, the process includes the steps of contacting the recycled polyester with monomers and oligomers of the same monomers as present in the recycle polyester to produce a solution or melt; contacting the solution with a super-heated lower alkyl alcohol to depolymerize the polyester into a product having monomers, oligomers of the ester, DMT and half-esters; substantially segregating the DMT; [prior to] hydrolyzing the DMT to form TPA and recovering the TPA.

-transesterification: including carrying out transesterification reaction in the transesterification tank to obtain a transesterification product, and crystallization, separation and purification of raw DMT;

-wherein the transesterification tank includes a first transesterification tank and a second transesterification tank, the first transesterification tank and the second transesterification tank are connected in series;

-the alcoholysis product, the transesterification agent, and _ the transesterification catalyst are continuously fed into’ the first transesterification tank in the melted state for the first transesterification to obtain the transesterification product;
-the second transesterification tank is configured to place the transesterification product that is continuously fed from the first transesterification tank for a second transesterification.
In col. 6 lines 29 -30 the reference does disclose that ester-exchange catalyst (transesterification) may be used and further explains how the transesterification, which is performed prior to the hydrolysis reaction, in col. 5 line 62 through col. 6 line 63. 
Note col. 3 stating at line 63, USP 6472557 discloses that In another embodiment, the process includes the steps of contacting the recycled polyester with monomers and oligomers of the same monomers as present in the recycle polyester to produce a solution or melt; contacting the solution with a super-heated lower alkyl alcohol to depolymerize the polyester into a product having monomers, oligomers of the ester, DMT and half-esters; substantially segregating the DMT; [prior to] hydrolyzing the DMT to form TPA and recovering the TPA.
 	The reference discloses in col. 7 lines 18-32 that [the lower alkyl alcohol may be ethylene glycol and that the ethylene glycol and other glycols and esters, which boil lower than the DMT,  are preferentially stripped from the DMT. Although hydrolysis can be done in the presence of ethylene glycol and other lower boiling components, these components will be in solution in the excess water following hydrolysis, and separation of ethylene glycol from DMT prior to hydrolysis is preferred to removal of the excess water from the ethylene glycol. Also, if glycol and other alcohols are present during the hydrolysis, they will compete with the water and conversion will not be as complete. The ethylene glycol and other low boilers are stripped in distillation equipment using techniques well known to those skilled in the art. The ethylene glycol may be stripped between 0.01 and 100 atmospheres pressure, depending upon equipment and heat source availability.
 	Thus, in view of the above, is clear that the reference discloses the same steps as that of applicants claims with regard to the initial transesterification as noted above and discloses each of the process steps as claimed except for including the continued step of hydrolysis. Although the reference goes on to employ further methods of hydrolyzing the product, the steps leading up to the hydrolysis (i.e. the transesterification) are clearly disclosed in col. 6 and 7 of the reference. The reference clearly states why the raw materials such as DMT and lower glycols should be stripped prior to the further hydrolysis reaction. The reference does not disclose the initial purging of the waste polymer. However, such process is commonly done for most reaction processes including transesterification reactions. 
First, it would have been obvious to one having ordinary skill in the art at the time the invention was made to purge the reaction chamber of moisture and/or oxygen as commonly performed in the art of moisture and oxygen, since either presence may lead to contamination of the product being sought. One would have been motivated to purge the reactor chamber since the waste product may be wet. 
Secondly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to end the reaction at the step after the transesterification has taken place if the desired product or goal , i.e. after transesterification and before hydrolysis, if had been achieved. 
Lastly, with regard to the continuous steps regarding the alcoholysis and the methods and further steps for the reactions in the first and second transesterification tanks, there appears to be no novel or unobvious content in the claims except for bringing together methods that are well-known in the art and do not appear to result in unobvious benefits. Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.


With regard to claim 2 
directed to the method for recycling waste polyester with continuous alcoholysis and transesterification of the claim 1, wherein before the step of alcoholysis the waste polyester raw material is filtered. 
As it is customary in the art to purge a solution or product to prepare for a reaction, it is also known in the art to filter via washing the initial material with a solution or other means. Thus, since applicants have not set forth any unexpected results stemming therefrom the filtering, and given the information of the reference, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters [as well as common preparation steps] as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 3, 
wherein the alcoholysis agent is ethylene glycol, and the waste polyester raw material and the alcoholysis agent are continuously fed into the first alcoholysis tank in a weight ratio of 1.0:1.0-2.0.
See discussion in claims 1 and 2 above. Moreover, although the paragraph does not state the ratio fed into the alcoholysis tank, the reference acknowledges that such process procedures are well known in the art …” Consequently,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 4, 
wherein the alcoholysis catalyst is potassium carbonate or zinc acetate; based on the weight of the waste polyester the dosage of the alcoholysis catalyst is 0.3wt%-3.0wt%. 
Although the reference does not specifically state that sodium hydroxide or potassium carbonate may be employed as the transesterification catalyst, in col. 6 lines 29 -30 the reference does disclose that ester-exchange catalyst (transesterification) may be used.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ either potassium carbonate or sodium hydroxide in the experiment since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).  As noted previously with regard to the ratios, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 5,
 wherein an alcoholysis temperature is 180°C-200°C and an alcoholysis time is 40min-90min in the first alcoholysis tank and the second alcoholysis tank.
Note col. 6 lines 14-27 and col. 7 lines 13-17.  Thus, although the reference does not disclose temperature ranges and time that overlap that which is claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 6, 
wherein an alcoholysis temperature is 180°C-200°C and an alcoholysis time is 40min-90min in the first 1alcoholysis tank and the second alcoholysis tank.
Note col. 6 lines 14-27 and col. 7 lines 13-17.  Thus, although the reference does not disclose temperature ranges and time that overlap that which is claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 7, 
wherein the transesterification agent is methanol, and the waste polyester raw material and the transesterification agent are continuously fed into the first transesterification tank in a weight ratio of 1.0:1.0-3.0.
Note discussion regarding methanol in claim 1. Also, as noted above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).

With regard to claim 8, wherein a reaction temperature is 60°C-75°C and a reaction time is 30min-60min in the first transesterification tank.

With regard to claim 9, wherein the transesterification catalyst is sodium hydroxide or potassium carbonate, the dosage of the transesterification catalyst is 0.2wt%-5.0wt% of the waste polyester.
Although the reference does not specifically state that sodium hydroxide or potassium carbonate may be employed as the transesterification catalyst, in col. 6 lines 29 -30 the reference does disclose that ester-exchange catalyst (transesterification) may be used.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ either potassium carbonate or sodium hydroxide in the experiment since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).  As noted previously with regard to the ratios, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).

With regard to claim 10, 
wherein a reaction temperature is 60°C-75°C and a reaction time is 30min-60min in the first transesterification tank. 
Note col. 6 lines 14-27 and col. 7 lines 13-17.  Thus, although the reference does not disclose temperature ranges and time that overlap that which is claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 11 , 
wherein a reaction temperature is 70°C-85°C and a reaction time is 30min-60min in the second transesterification tank. 
Note col. 6 lines 14-27 and col. 7 lines 13-17.  Thus, although the reference does not disclose temperature ranges and time that overlap that which is claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the use of catalysts in varying amounts is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.17013669; copending Application No.17013674.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims of each application appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
The first citing of the recited “DMT” in claim 1 should be written as dimethyl terephthalate since other acronyms may be implied in the art. 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765